DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 7/25/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6,8-9,11-14,16,18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Downie et al (US 2021/0149788).
Claim 1: Downie disclose a processor configured to store on a networked device a set comprising one or more multi-representation learning models for static analysis of source code in 
Claim 2: Downie disclose processor is configured to enumerate the source code associated with the received sample in (fig.4).
Claim 3: Downie disclose processor is configured to enumerate the source code associated with the received sample into a set of characters in (fig.4,5; page 4[0048]).
Claim 4: Downie disclose processor is configured to enumerate the source code associated with the received sample into a set of characters and a set of tokens in (page 15[0285]).
Claim 6: Downie disclose processor is further configured to determine a file type associated with the file in (page 4[0049]).
Claim 8: Downie disclose processor is further configured to receive at least one updated classification model in (page 13[0231];page 15[0273]).

Claim 11: Downie disclose storing on a networked device a set comprising one or more multi-representation learning models for static analysis of source code in (fig.5;page 4[0046]: element 502 performs static analysis 504, machine learning models 506 trained on source code, source code trained neural networks 508 and network device such as scanners 510 that look for antipatterns). Downie disclose performing a static analysis of source code associated with a sample received at the network device wherein performing the static analysis includes using at least one stored MRL model in (fig.5; page 4[0046]; page 13[0219],[0230-0231]: static analysis of source code, 506 machine learning model to look for security vulnerabilities). Downie disclose determine that the sample is malicious based at least in part on the static analysis of the source code associated with the received sample and in response to determining that the sample is malicious, perform an action based on a security policy in (page 4[0046]: 502 performs static analysis 504, machine learning models 506 trained on source code, source code trained neural networks 508 and network device such as scanners 510 that look for antipatterns such as security vulnerabilities and takes action such as overwriting part of an executable).
Claim 12: Downie disclose enumerating the source code associated with the received sample in (fig.4).
Claim 13: Downie disclose enumerating the source code associated with the received sample into a set of characters in (fig.4,5; page 4[0048]).
Claim 14: Downie disclose enumerating the source code associated with the received sample into a set of characters and a set of tokens in (page 15[0285]).
Claim 16: Downie disclose determine a file type associated with the file in (page 4[0049]).
Claim 18: Downie disclose receiving at least one updated model in (page 13[0231];page 15[0273]).

Claim 20: Downie disclose storing on a networked device a set comprising one or more multi-representation learning models for static analysis of source code in (fig.5;page 4[0046]: element 502 performs static analysis 504, machine learning models 506 trained on source code, source code trained neural networks 508 and network device such as scanners 510 that look for antipatterns). Downie disclose performing a static analysis of source code associated with a sample received at the network device wherein performing the static analysis includes using at least one stored MRL model in (fig.5; page 4[0046]; page 13[0219],[0230-0231]: static analysis of source code, 506 machine learning model to look for security vulnerabilities). Downie disclose determine that the sample is malicious based at least in part on the static analysis of the source code associated with the received sample and in response to determining that the sample is malicious, perform an action based on a security policy in (page 4[0046]: 502 performs static analysis 504, machine learning models 506 trained on source code, source code trained neural networks 508 and network device such as scanners 510 that look for antipatterns such as security vulnerabilities and takes action such as overwriting part of an executable).
Allowable Subject Matter
Claims 5,7,10,15,17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

USPTO Contact Information



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435